Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks 
Applicant's amendments/remarks have been entered. 
Claims 2-3, and 6-10 have been cancelled.
At least independent claims 1, and 11-12 have been amended. 
Outstanding 112 (f) and 112 (b) rejections withdrawn base on at least the filed amendments/remarks.
Claims 1, 4-5, and 11-12 pending.
Please refer to the actions listed below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.


Authorization for this examiner’s amendment was given in MPEP 606 and 606.01.
Said amendment is necessitated to bring the title of the invention in condition for allowance, as the title of the invention being not descriptive of the claimed invention is amended per MPEP 606 and 606.01. 

5.	The title for the application has been changed to – 	TERMINAL AND NON-TRANSITORY COMPUTER READABLE MEDIUM COMPRISING A CONTROL MEANS FOR PERFORMING CONTROL SUCH THAT A JOB IS TRANSFERRED TO A TERMINAL THROUGH A PATH CORRESPONDING TO THE RECEIVED INPUT.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 4-5, and 11-12 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to 

     Furthermore, claims 1, 4-5, and 11-12 are found to be allowable for the reasons stated in applicant remarks/arguments corresponding to pages 8-12 of the response filed on 12/14/2021.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


12/29/2021